  Case 16-30307         Doc 43     Filed 05/13/19 Entered 05/13/19 11:38:04              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-30307
         VIVIAN VASQUEZ

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/22/2016.

         2) The plan was confirmed on 12/08/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 04/11/2019.

         6) Number of months from filing to last payment: 27.

         7) Number of months case was pending: 32.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-30307       Doc 43      Filed 05/13/19 Entered 05/13/19 11:38:04                      Desc Main
                                    Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor             $16,361.45
       Less amount refunded to debtor                            $0.00

NET RECEIPTS:                                                                                  $16,361.45


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,850.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $735.07
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,585.07

Attorney fees paid and disclosed by debtor:                $150.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal       Int.
Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
CAVALRY SPV I                  Unsecured      9,740.00       9,781.73         9,781.73           0.00        0.00
CITIZENS BANK NA               Unsecured         196.00           NA               NA            0.00        0.00
CITIZENS BANK NA               Secured       17,000.00     17,240.02        17,240.02            0.00        0.00
COMENITY BANK                  Unsecured           0.00           NA               NA            0.00        0.00
LVNV FUNDING                   Unsecured            NA         988.35           988.35           0.00        0.00
PRA RECEIVABLES MGMT           Unsecured         545.00        530.14           530.14           0.00        0.00
US DEPT OF ED/NAVIENT          Unsecured      7,357.00            NA               NA            0.00        0.00
US DEPT OF ED/NAVIENT          Unsecured      4,948.00            NA               NA            0.00        0.00
US DEPT OF ED/NAVIENT          Unsecured      4,323.00            NA               NA            0.00        0.00
US DEPT OF ED/NAVIENT          Unsecured         277.00           NA               NA            0.00        0.00
US DEPT OF ED/NAVIENT          Unsecured      4,553.00            NA               NA            0.00        0.00
US DEPT OF ED/NAVIENT          Unsecured      5,286.00            NA               NA            0.00        0.00
US DEPT OF ED/NAVIENT          Unsecured      2,410.00            NA               NA            0.00        0.00
US DEPT OF ED/NAVIENT          Unsecured         951.00           NA               NA            0.00        0.00
US DEPT OF ED/NAVIENT          Unsecured         491.00           NA               NA            0.00        0.00
US DEPT OF ED/NAVIENT          Unsecured      1,704.00            NA               NA            0.00        0.00
US DEPT OF ED/NAVIENT          Unsecured      4,439.00            NA               NA            0.00        0.00
US DEPT OF ED/NAVIENT          Unsecured      1,704.00            NA               NA            0.00        0.00
US DEPT OF ED/NAVIENT          Unsecured      4,299.00            NA               NA            0.00        0.00
US DEPT OF ED/NAVIENT          Unsecured         974.00           NA               NA            0.00        0.00
US DEPT OF EDUCATION           Unsecured     17,402.00     62,504.92        62,504.92            0.00        0.00
WELLS FARGO BANK               Unsecured     11,606.00            NA               NA            0.00        0.00
WELLS FARGO BANK NA            Unsecured      2,310.00          37.00         2,347.05           0.00        0.00
WELLS FARGO BANK NA            Unsecured            NA            NA             92.97           0.00        0.00
WELLS FARGO BANK NA            Secured              NA          92.97            92.97           0.00        0.00
WELLS FARGO BANK NA            Secured              NA       2,310.05         2,310.05           0.00        0.00
WELLS FARGO BANK NA            Secured       46,771.00     45,876.53        45,969.50            0.00        0.00
WELLS FARGO DEALER SERVICES    Secured       20,221.00     19,025.85        19,025.85      10,203.67    1,572.71
WELLS FARGO SERVICING CENTER   Unsecured            NA     11,173.43        11,173.43            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-30307         Doc 43      Filed 05/13/19 Entered 05/13/19 11:38:04                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $45,969.50              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $36,265.87         $10,203.67         $1,572.71
       All Other Secured                                  $2,403.02              $0.00             $0.00
 TOTAL SECURED:                                          $84,638.39         $10,203.67         $1,572.71

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $87,418.59                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $4,585.07
         Disbursements to Creditors                            $11,776.38

TOTAL DISBURSEMENTS :                                                                      $16,361.45


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
